Title: From Alexander Hamilton to Charles François Bournonville, 21 August 1793
From: Hamilton, Alexander
To: Bournonville, Charles François



Treasury DepartmentAugust 21st 1793
Sir

I am to inform you that the two Bills in favor of Messrs. Cunningham & Nesbit for Twenty five thousand five hundred Dollars have been registered at the Treasury in order to be comprised in the payment on the 3d of September next.
This operation will no doubt be confirmed by Mr Genet.
I am Sir with consideration   Your obedient Servant

Alexander Hamilton
Mr. BournonvilleSecretary to the Embassy of France

